Garland, J.
William Whittington and Louisa Anna Hinde, the executors of the last will and testament of the Rev. Peter Robert Venable Hinde, have applied to us for a rule on the judge of the Court of Probates for the parish of New Orleans, to show cause why a mandamus should not issue to compel him to receive and register, and order to be executed, the last will and testament of the aforesaid Peter R. V. Hinde. The judge showed the same cause as in the cases of Wedderburn, ante p. 283, and Farmer, ante p. 270, and the case is, in all material points, similar to them.. We therefore have come to the same conclusion.
Let the rule be made absolute.